Title: To George Washington from William Milnor, 29 November 1774
From: Milnor, William
To: Washington, George



Honorable Sir
Philada Novr 29th 1774

Your favour of the 17th Inst. came to hand on fryday last, I have made the strictest search, after a Sash and have sent the only one, that is to be had in this City, I am sorry to inform you, ’tis not intirely New tho’ not much changed. I have bought it Conditionly if not approved of, to be returnd by the first post & taken again, I had no Alternitive, as no Other Could be had. The Epaulette is inclosed with the pamphlets—the Gorget is Making, & will Come by the Next post—after the strictest inquiry, I could find no Other Treatise on Military Discipline, but the one I have sent you—I have enclosed you a Vile pamphlet said to be wrote by Dr Cooper of New York, & likewise another small pamphlet called Strictures on the former, said to be wrote by General Lee of this City—here I must beg youl excuse my presumeing to exceed your Orders, as ’tis with an intintion to amuse. for if you have patience to read the first, I think you will be deverted with the last.
I have Applyed to two Gunsmiths, One palmer tells me he Can make one hundred by May next, And Nicholson says he can make the like Number by March, they both agree in the priece at £3.15. this Currcy. Palmer says Mr Cadvalder had agreed With him for 100 at that price, a Jersy Musquet was

brought to palmer for a patern, Mr Shreive Hatter of Allexandira has one of that sort, which you may see, & if you Conclude to have any, please to inform me by the first post, as the Gunsmiths I blieve will soon be preengaged, & there is not one Musquet to be bought in this City at present, if you should chose any Alteration, from that Musquet please to let us know—Mr Fleecen assures me the Drums Coulers &c. shall be ready to come with the first Vessels & you may be assured I shall forward them with the Utmost speed. I am Dear sir with the greatest respect, Your Most Obedt humble Sert

William Milnor

